DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-9 are pending.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite as the claim recites “concentration---aqueous solution is 1 to 2% (weight by volume). This is because the constituent applicant is intended to have within that concentration range in the aqueous solution is unclear to the examiner. Is it acid content or HA content or water content or some other component of the solution. 
Appropriate correction required.
Because of indefiniteness brought by claim 2, claim 2 has not been searched for the prior art and is not examined. However, should an amended version of the claims be presented for the next action on the merits, the action may be made final. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite as the claim recites “organic solvent---1:5 to 1:6 based on the reaction solution”. This is because it is unclear to the examiner if this ratio is ratio of organic solvent: reaction solution or reaction solution:organic solvent or to something else.
Appropriate correction required.
Because of indefiniteness brought by claim 9, claim 9 has not been searched for the prior art and is not examined. However, should an amended version of the claims be presented for the next action on the merits, the action may be made final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2009/0215719 A1). 
Determining the scope and contents of the prior art
Yoshida teaches a process of preparing low molecular weight HA, such as 100,000 Daltons comprising heating (thermally treating) an aqueous acidic solution containing high molecular weight HA, such as 2,000, 000 (more than 500,000 Daltons) (0028, 0038-0040, 0053- 0067, 0069). The cited prior art teaches that the initial heating temperature may vary from 30-more than 70C depending on the time of heating and the desired molecular weight of the final product and molecular weight of the obtained product may further be reduced by heating to 90C if desired  (0057 and 0058). Paragraph 0069 teaches that the pH may vary around 2 and if it exceeds 2, the time to reduce the weight may increase. Paragraph 0039 teaches that the low molecular weight HA product may be converted to its salt, such as sodium salt using NaOH. Example 4, paragraphs 0089-0094 teaches the process of thermally treating a high molecular weight HA in an acidic aqueous medium (using HCl) for 15 minutes to make HA of 140,000 Daltons followed by neutralizing the solution with NaOH to make its sodium salt.
Ascertaining the differences between the prior art and the claims at issue
Yoshida teaches a process of preparing low molecular weight HA, such as 100,000 Daltons comprising heating (thermally treating) an aqueous acidic solution containing high molecular weight HA, such as 2,000, 000 (more than 500,000 Daltons) and adjusting the pH around 2 and temperature depending on the desired molecular weight and desired efficiency of the process. However, the cited prior art fails to give any example with pH 2.5-3.5 and temperature of 80C.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Yoshida teaches that the temperature may be adjusted more than 70C as lower temperature may increase the time for making HA with desired molecular weight. Further, Yoshida teaches that pH may be adjusted around 2 depending on the desired process efficiency. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that temperature and pH of the reaction may vary depending on the desired end product and efficiency of the process.
Further, differences in temperature, pH and the like, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pH or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it is noted that all of the recited reaction parameters are recognized as result-effective variables, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Yoshida teaches a process of preparing low molecular weight HA, such as 100,000 Daltons comprising heating (thermally treating) an aqueous acidic solution containing high molecular weight HA, such as 2,000, 000 (more than 500,000 Daltons) and adjusting the pH around 2 and temperature depending on the desired molecular weight and desired efficiency of the process.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that the temperature and pH may be adjusted and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masato JP5077681 (B); machine translation is used for this rejection) and Yoshida (US 8829180 B2) in combination. 
Determining the scope and contents of the prior art
Masato teaches a process of preparing low molecular weight HA, such as 10,000-200,000 Daltons comprising heating (thermally treating) from 70-90 C for 30-180 min an aqueous acidic solution at pH 2.8-4.0 containing high molecular weight HA, such as 800,000 (more than 500,000) (abstract, page 5, page 7).
Yoshida teaches a process of purifying low molecular weight HA, such as 100,000 Daltons made from already known acidic hydrolysis process from an acidic reaction solution with a pH around 3 comprising adding basic solution, such as sodium hydrate to adjust the pH, such as 5, 6 etc. and an organic solvent, such as methanol, ethanol, 2-propanol to precipitate purified HA as a sodium salt, filtering and obtaining powder product (abstract; col 1, lines 53-60; col 2, lines 32-68; col 3, lines 1-13; col 5-10). Further, col 5 lines 51-59 teaches that the ratio of organic solvent:reaction solution  may be more than 1 part: 1 part, such as example 1, col 6 teaches using 2 liters of aqueous acidic solution of HA and 5 L of ethanol, thus ratio 2:5. 
Ascertaining the differences between the prior art and the claims at issue
Masato teaches a process of preparing low molecular weight HA, such as 10,000-200,000 Daltons comprising heating (thermally treating) from 70-90 C for 30-180 min an aqueous acidic solution at pH 2.8-4.0 containing high molecular weight HA, such as 800,000 (more than 500,000) but fails to teach neutralizing the acidic reaction solution and adding of ethanol for precipitating purified low MW HA sodium salt.
Yoshida teaches a process of purifying low molecular weight HA, such as 100,000 Daltons made from already known acidic hydrolysis process from an acidic reaction solution with a pH around 3 comprising adding basic solution, such as sodium hydrate to adjust the pH, such as 5, 6 etc. and an organic solvent, such as methanol, ethanol, 2-propanol to precipitate purified HA as a sodium salt but fails to teach acidic hydrolysis process; using alkali metal hydroxide for adjusting pH. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Yoshida teaches that the acidic reaction solution may be obtained from any known acid hydrolysis process of obtaining low MW HA. Thus based on the teachings of Masato and Yoshida, it would have been prima facie obvious to a person of ordinary skill in the art that the acidic solution containing low MW HA may be processed for purification of HA according to process of Yoshida. Further, a person of ordinary skill in the art would have been motivated to purify HA using Yoshida’s process to obtain high quality HA. Thus the cited prior art meets limitation of the instant claims.
With regard to the difference of alkali metal hydroxide- Yoshida teaches adjusting the pH with alkaline medium. Although Yoshida only teaches example of sodium hydrate for adjusting pH, it would have been prima facie obvious to a person of ordinary skill in the art that pH may be adjusted using other alkaline medium such as NaOH, KOH etc. absent any evidence to the contrary. Thus the cited prior art meets limitations of the instant claims.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Masato teaches a process of preparing low molecular weight HA, such as 10,000-200,000 Daltons comprising heating (thermally treating) from 70-90 C for 30-180 min an aqueous acidic solution at pH 2.8-4.0 containing high molecular weight HA, such as 800,000 (more than 500,000).Yoshida teaches a process of purifying low molecular weight HA, such as 100,000 Daltons made from already known acidic hydrolysis process from an acidic reaction solution with a pH around 3 comprising adding basic solution, such as sodium hydrate to adjust the pH, such as 5, 6 etc. and an organic solvent, such as methanol, ethanol, 2-propanol to precipitate purified HA as a sodium salt.
Thus the combination reads on instant claims.
 In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that the pH may be adjusted using alkali, such as NaOH, KOH etc. and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623